     Case 2:18-cv-14046-GGG-MBN Document 383 Filed 06/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

TAYLOR ENERGY COMPANY LLC                                     CIVIL ACTION NO.
                                                              18-14046 C/W 18-14051
VERSUS
                                                              MOTION PERTAINS TO: 18-14046
CAPTAIN WILL WATSON,
IN HIS OFFICIAL CAPACITY AS                                   SECTION: T (5)
FEDERAL ON-SCENE COORDINATOR
FOR THE MC20 UNIFIED COMMAND, et al.                          JUDGE: GREG G. GUIDRY

                                                              MAGISTRATE JUDGE:
                                                              MICHAEL B. NORTH
___________________________________________

                                              ORDER

       Considering the Federal Defendants’ Motion to Lift Stay and Allow Merits

Discovery (R. Doc. 371) and the response consenting to the Motion filed by Taylor Energy

Company (R. Doc. 372);

       IT IS ORDERED that the Motion is GRANTED. The Court’s Order of August 26,

2020 staying merits proceedings in this case (Rec. Doc. 307) is hereby rescinded, and said

stay is lifted, by effect of this order. The Court’s case manager will notice a scheduling

conference to set a new trial date and related pretrial deadlines not yet elapsed.

       New Orleans, Louisiana, this _______
                                     23rd day of June, 2021.




                                                   ________________________________
                                                       GREG GERARD GUIDRY
                                                   UNITED STATES DISTRICT JUDGE
